Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 1 of 24

 

 

 

 

 

 

1
2
3
4
5
6
7 David Young de (“de” means “of the Family”) God
8 In Care of: 688 Reeves Drive, Lot A
9 Fort Walton Beach, Florida 32547
10 ‘Telephone 850-612-6734 Email: ASecretToMoney@gmail.com
1i
12 IN THE ARTICLE UI DISTRICT COURT OF THE UNITED STATES
13 NORTHERN DISTRICT OF FLORIDA, PENSACOLA DIVISION
14
David Young de God Case No. 3 ‘Qld V 9/9 TKW- “4TC.
Personal Persona/Claimant/Plaintiff
Demand for Federal Damages, Seizure,
v. Takeover, and Turnover Enforcement of
National LAMP common law arbitration
CHARLES W. SCHARF; acting CEO/ award judgement and arbitration
President in his private, public, and declaration judgement with Final Order
OFFICIAL/CORPORATE CAPACITY, Judgement and Writ of Execution for
and WELLS FARGO BANK, N.A. Enforcement pursuant to the 1925 Federal
Arbitration Act. 9 U.S. Code §12; 9 U.S, C,
DEFENDANTS/RESPONDENTS §2
15
16
17 In this Federal Constitutional Article [[f Court of Record in Exclusive common law
18 of the land, Personal Persona/Claimant/Plaintiff requests and alleges as follows:
19 L INTRODUCTION
20 This legal arbitration award and declaration judgements exceed the 90 day time-barred
21 ~—siperiod 9_ULS, Code §12 and U.C.C. 1 liens (EXHIBIT “C”) have been registered; therefore,
22, RESPONDENTS/DEFENDANTS cannot rebut, make motions, litigate, or make any demands of
23 any court and shall not argue, controvert, oppose, or otherwise protest ANY of the facts already
24 agreed upon by the parties set and established by the Legally Binding National Arbitration Award
25 Judgment Terms and Arbitration Declaration Judgment Terms final order herein (EXIBITS “A”
26 and “B”) at any time as all Parties have agreed to LAMP National Arbitration Judgements and a
27 final judgement order with Writ of Execution for Federal United States Marshal and/or any County
28 Sherff in all States including Federal UNITED STATES OF AMERICA STATE OF
29. CALIFORNIA and STATE OF FLORIDA for Seizure, Takeover, and Turnover Enforcement of
30 ~—_ all Defendant(s) National/Federal assets in all States shall be written and not refused by this Court
31 pursuant to law in a timely manner to ensure Plaintiff is paid in full the amount of $187,400,000.00
: 32 (One Hundred Fighty-Seven Million Four Hundred Thousand Dollars and no cents) pursuant to
33 the legal and binding final National Arbitration Award Judgement Terms and Arbitration
: 34 Declaration Judgement Terms. Arbitration, pursuant to the Federal common “law of the land”
35 Arbitration Judgement whose Presidential Constitutional Arbitration authority and the territorial
36 Federal United States of America Article II] Supreme Court rulings of the United States of
37 America pursuant to the territorial Federal common “law of the land” is equal to and supreme to
: FILED USDC FLND PN dh Page 1 of 27

JUL 21°21 pn255
A Ww & Ww hw

10
11
12
13
14
15
16
17

18
19
20
21
22

23
24
25
26
27
28
29

30

31
32
33
34
35
36
37
38

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 2 of 24

any Federal or State Court Judge in Summary Final Order Judgment, having: thus, provided
remedy in this settled matter of dispute with a final judgement order for enforcement and a Writ
of Execution for the binding National LAMP Arbitration Award Judgement Terms and Arbitration
Declaration Judgement Terms to be carried out and enforced in any and all states by any county
sheriff or United States Marshal by seizure, takeover, and turnover to Plaintiff as Plaintiff's

Property until all debt money owed has been transferred to Plaintiff bank account by defendant(s).
2. BACKGROUND

In 1925, Congress passed and President Coolidge signed the Federal Arbitration Act
making arbitration the judgement fully enforceable without any territorial court order from a
judge. As relevant here, the Act provides: “A written provision in... a contract evidencing a
transaction involving commerce to settle by arbitration a controversy thereafter arising out
of such contract .. . shall be valid, irrevocable, and fully enforceable, save upon such
grounds as exist at law or in equity for the revocation of any contract.” 9 U. S. C. §2. No party
has sought to vacate or modify the valid and binding contract Final National Arbitration
Award Judgement (Terms) and National Arbitration Declaration Final Judgement within
six (6) month time frame; wherein, the Defendants/Respondent(s), Plaintiff/Claimant, and

all Courts are now time-barred (9 U.S. Code §12).

The Federal Arbitration Act allows parties to agree by contract that an arbitrator, rather
than a court and without a Court Judge or Clerk Writ of Execution, will resolve threshold
arbitrability questions as well as underlying merits disputes. Rent-A-Center, West, Inc. y.
Jackson, 561 U. S. 63, 68—70 (2010); First Options of Chicago, Inc. y. Kaplan, 514 U.S. 938,
943-944 (1995),

No court, police, sheriff, Public official under oath of public office who are sworn to
support; protect, and enforce all constitutions, or any other State or Federal law enforcement
officials are at liberty to rewrite or change the statute passed by Congress and signed by the
President. When the parties’ contract delegates the arbitrability question to an arbitrator, the
courts and all third parties or law, statute, code, rules, regulations, policy enforcement agencies,
or previous court cases to the contrary are involved must respect the parties’ decision as
embodied in the Arbitration Award Judgement contract and must confirm and enforce the award

in a timely manner without question or litigation in any court.

Under the Act, arbitration is a matter of contract and courts, through the respective clerk
of courts and law enforcement agencies, must enforce arbitration contracts according to their
terms. Plaintiff asks this court and sheriff of any State and/or U.S. Marshal to enforce this Final
Arbitration Award Judgement in a timely manner according to the legal, binding final Arbitration
Award Agreement Judgment Terms, Arbitration Declaration Judgment Terms with the perfected
recorded and registered U.C.C. 1 as a financial blanket commercial lien. “The FAA operates on
this additional arbitration agreement just as it does on any other.” Rent-A-Center, 561 U. S., at

70.

Page 2 of 27
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

29
30
31
32
33
34
35
36
37

38
39
40

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 3 of 24

All courts and law enforcement agents must interpret the Act as written, and the Act in
turn requires that the courts and law enforcement interpret the contract and arbitration award
final Judgment as written without any third party venue intervention under the Federal United

States of America constitutional common law of the land.

When the parties’ contract delegates the arbitrability question to an arbitrator, neither a
court, Attorneys, nor any law enforcement officials or agents may not override the contract. No
court or law enforcement agents possesses power to decide the arbitrability issue. That is
true even if the court or law enforcement agents thinks that the argument that the arbitration
agreement applies to a particular dispute is wholly groundless. AT&T Technologies, Inc. v.
Communications Workers, 475 U. 8. 643, 649-650 HENRY SCHEIN, INC. v. ARCHER &
WHITE SALES, INC.

No court, attorney, or law enforcement agents may “rule on the potential merits of the
underlying” claim that 1s assigned by contract to an arbitrator, “even if it appears to the court to
be frivolous.” AT&T Technologies, Inc. v. Communications Workers, 475 U. S. 643, 649—

mm

650 (1986). A court has “‘no business weighing the merits of the grievance’” because the

“agreement is to submit all grievances to arbitration, not merely those which the court will deem

345

meritorious.” Id., at 650 (quoting Steelworkers v. American Mfg, Co., 363 U.S. 564, 568
(1960}). Arbitration is a spirit of the Territorial Federal United States of America common “law
of the land” handed down by the Article I United States of America Supreme Court as the
“common law of the land” even though the Supreme Court is the court that made the latest ruling
regarding arbitration even though it was enacted into Public Law by the legislature. Public law
is that area of constitutional, administrative, criminal, and International Law that focuses on the
organization of the government, the relations between the state and its citizens, the
responsibilities of government officials, and the relations between sister states in common law
with no need to enter into another or different court jurisdiction to ask their permission to
confirm it such as a State or Federal Court. The United States of America Supreme Court is the

highest Court in the land in common law. It is an Article If Court and has complete legal and

judicial control over all U.S. Marshals and all State Sheriffs.

No court, attorney, or law enforcement agent may decide a merits question that the
parties have delegated to an arbitrator, a court may not decide an arbitrability question that
the parties have delegated to an arbitrator. When the parties’ contract assigns a matter to
arbitration, a court nor attorney may not Cite as: 586 U.S. (2019) Opinion and
Presumption of the Court resolve the merits of the dispute even if the court thinks that a party’s
claim on the merits ts frivolous. AT&T Technologies, 475 U. S., at 649-650. So, too, with
arbitrability. The Act contains no “wholly groundless” exception, and a court, attorney, or law
enforcement agency may not engraft court’s own exceptions onto the statutory text. Exxon

Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546, 556-557 (2005).

Arbitrators can efficiently dispose of frivolous cases by quickly ruling that a claim is not
in fact arbitrable. This did not happen in Plaintiff's Case against Defendant(s), Wells Fargo
Bank, N.A. and CHARLES W. SCHARF; acting CEO/ President in his private, public, and

Page 3 of 27
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

26
27
28
29
30
31
32
33
34
35
36
37
38
39
40

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 4 of 24

OFFICIAL/CORPORATE CAPACITY as intentional fraud and destruction of private contract

and security property is not a frivolous case.

The legal National LAMP Arbitration Award Judgment and Arbitra! Tribunal Declaration
Judgment terms have already been decided in Plaintiff's favor and the final decision has been
cured over 90 days without Defendant(s)’ or any interested third party rebuttal. No party has
sought to vacate or modify the Award within three (3) month time frame; wherein, the
DEFENDANT(S)/RESPONDENT(S), Plaintiff/Claimant, and all Courts are now time-
barred (9 U.S. Code §12).

Arbitral Tribunal Award and Declaration Judgments of Terms are Legally verified, filed,
and recorded by (EXHIBITS “A”, “B”, and “C”) Florida State Inst. #3451495 Bk: 3543 Pg:
2932 2 Pages Recorded 4/30/2021 3:14 PM, RECORDIG ARTICLE V by DEPUTY
COURT CLERK, mburns: JD PEACOCK TT CLERK OF COURTS, OKJALOOSA
COUNTY, FLORIDA and with The State of FLORIDA and Secretary of Massachusetts
Secretaries of State Uniform Commercial Code, UCC1, Florida registered filing Number
202107487864 and Massachusetts registered filing Number 202178374370 as a financial
commercial blanket lien of all DEBTOR DEFENDANT(S) WELLS FARGO BANK, N.A.,
Wells Fargo Bank, and Charles W. Scharf’s) real estate property, personal property, and ail other
assets owned or controlled Federally Nationwide in all States and especially in the State of
Florida and the State of California And in every Federal State in every location, town, or City
until this financial debt is paid, transferred, with written verification of deposit from
Defendant(s) into Plaintiff's bank account at: Philippine National Bank, PNB Financial
Center, Floor 2, MANILA PH, BANK ID: PNBMPHMM, Credit Account Number:

306160000873; in Name of David Young de God, Poblacion Catigbian, Bohol, Philippines
6343.

FACTS

1. Plaintiff Purchased 107 Palmetto Drive, Crestview, Florida 32539 Property on
April 12, 2005, for original Lender and Wells Fargo to safeguard, protect, and
hoid both of Plaintiff's original private, personal Property, the Mortgage
Promissory NOTE and the Mortgage Debt Lien Contract Security Instruments, to
be returned to Plaintiff as soon as the debt was paid or discharged and DEBTORS
were to pursuant to law return our organic original private, personal Property Blue
wet Ink signed legal contract documents to us at this future paid in full time which
was in 2016. The origina! contract and security property was never returned;
instead fake, forged, redacted, reduced, fraudulent, and alternate Copies were
returned via Court instead of the originals. This is theft of my property.

2. In September 2012, Plaintiff corresponded in writing to Defendant(s) and asked,
“Am I the owner of my Mortgage/NOTE account?” Defendants(s) responded that
I was only the Holder of the Mortgage/NOTE Account. As a HOLDER of the
Mortgage/NOTE Account, | could legally charge Account Holding Fees at any

interest rate I wished.

Page 4 of 27
yo Co NS ODO WV B&B WwW &M BE

WM MM NM NM NM NO mM O&M NF ROR OD oD oe le
oO DBD we NHN TD UV & we NM FF OG 6b wo HS OD UW & ww SF oO

31
32
33
34
35
36
37
38
39
40
41

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 5 of 24

3. Submitted first trae Mortgage/NOTE Account Holding Fee Invoice in November

2012. Defendants ignored and never paid the legal legitimate invoice amount.

. Plaintiff paid off/discharged NOTE AND MORTGAGED Property thus satisfying

and releasing the Mortgage Debt in 2016; thus, clearing the debt in order to
receive my organic and original wet blue inked signed documents personal

property.

. Plaintiff requested Plaintiff's original private and personal wet blue inked legal

contract documents that were in Defendant(s) fiduciary care held for safekeeping
by Defendants, to be returned to Plaintiff several times by phone and written

QWRs. Defendants ignored and refused to return Plaintiff's property.

. Plaintiff had to litigate on 5 April 2016, Case # 2015S8C003111C, in Okaloosa,

Florida Small Claims Court to request retrieval of Plaintiff's original blue wet
inked private and personal property documents. Defendant(s) defrauded and gave
the court an alternate, reduced, forged filed Black signature copy of each of these
two documents explaining to the Judge that they were the original wet blue inked
originals. Any seeing eyes could see that the signatures were in Black ink; thus
copies. They were not the wet blue inked signatures on the full legal sized 8 1/2 X
14 Inch originals that | signed as a Realtor and owner at the onginal Escrow
Closing. Both of these returned and received upon condition that they were the
original copies at court were reduced to 8 % X 11 Inch regular paper and
photocopied in black and white even though there was a county recording paper
sticker on this forgery making it a RICO racketeering crime between the Court
and the Defendants. The Judge fraudulently signed these forgery Copies as to be
the original by only the Defendant’s Attorney’s word without the Bank
representative Attorney being sworn in under my requested protest penalty of

perjury; thus, another conspiracy.

. Plaintiff, a former Realtor, gave a true County recorded Affidavit in 2012 stating

that in Florida, ALL mortgage and NOTE documents were written on legal size
paper of 8% X 14 Inch with half inch Margins on all four corners as it was a
standard legal sized 8 2 X 14 inch legal document standard FLORIDA-Single-
Family-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT, Form 3010
1.01 with organic original Promissory Note. Purchasers and Sellers always
signed in wet Blue ink that was held within blue ink pens that all Escrow Notary
Lender Closing Agents give the Buyer and the Seller in which to sign all
mortgage documents with at ALL Closings as per the Lender written or recorded
Instructions. Plaintiff received and retains a copy of the closing instructions ona
CD ROM Drive from original lender from 2012 proving this. The plaintiff knows
this to be fact and true due to Plaintiff being an active Realtor for years who has
and had attended many Buyer and Seller closings with different Notary Escrow
Mortgage Closing Agents including persona! purchased and sold real estate

property of my own..

Page 5 of 27
No

> Ww

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 6 of 24

8. Plaintiff proved this court returned copy for the Plaintiff was a forgery, an
alternative copy when compared against a true original paid off Mortgage/NOTE
from another lender from one of my different Paid in full mortgage Lien security
from a 2001 home Purchase in the illegal court case in 2012 that Defendants
brought against me for foreclosure when I was not in foreclosure and current with
my monthly payments in the Arbitration tribunal record of proof. All four margins
and type font pitch were different sizes with different sized margins between the
two on the same FLORIDA-Single-Family-Fannie Mae/Freddie Mac
UNIFORM INSTRUMENT, Form 3010 1.0 and Promissory Note. Each
document definitely looked different on the face when compared; thus, proving
that the Defendant(s) forged and reduced copy submitted to the court was fraud in
the Factum on the court and that Defendant(s) had destroyed Plaintiff's private
personal property that was held for Defendant(s) safe keeping until the alleged
debt was paid that was worth and valued at over a few hundred million dollars to
the Plaintiff, but through illegal securitization pursuant to SEC Rules that the
Original must be destroyed through securitization when a stock or bond Investor
Certificate is issued due to the fact that both the original property and INVESTOR
Certificate cannot exist at the same time as known as DOUBLE DIPPING and
ensures full IRS Tax upon the whole Investor Trust that my mortgage was in..
This is why Defendant(s) destroyed my personal and private property and then
fraudulently claimed to have it physical with them as owner and holder without
subject matter jurisdiction or Territorial jurisdictional which I question and
demand Defendant(s) to prove.

9. Plaintiff submitted a second legal true Mortgage/NOTE Account Holding fee
updated Invoice in July 2020 which totaled $187,000,000.00 (One Hundred
E:ghty-Seven Million Dollars and no cents). The Arbitrator included and awarded
in the Judgement TERMS the extra $400,000.00 for mental, and emotional Pain
and anguish Plaintiff suffered because of non-returm of my original documents for
Plaintiff's full payment and discharge of a mortgage debt. Defendants ignored and
never paid neither of the two legal invoices.

10. Plaintiff had no other legal choice except to seek legal National Arbitration for

final settlement damages to settle this matter of Defendant(s) deceit and blatant,

calculated Fraud which the Defendant gave their consent and agreement through the
arbitration with Defendants’ Arbitrational silent acquittance agreement pursuant to
law and Defendants’ defaulted.

11. The State of Florida has validated the Arbitrational Award

and Declaration Judgements and debt owed by Defendants by legal and legitimate

proof of State of Florida Recording in official records and the UCC1 filings and

registrations. (EXHIBIT “C”)

12. These fact have been proven to the Arbitration board of arbitrators who passed

down final judgment in September and December 2020.

Page 6 of 27
PB Wom pf

oO fo NS OO Ww

10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
29
30

31
32
33
34
35
36
37
38
39

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 7 of 24

13. Notice and Request for payment Letter document was mailed to Defendants on

23 June 2021 for Final Arbitration Award Judgement Amount due Plaintiff.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays Final Permanent “WITH PREJUDICE” Court Order judgment of
enforcement and Writ of Execution in Plaintiff's favor be awarded with the right to collect
through any State Sherriff seizure, takeover, and turnover to Plaintiff and/or U. S$. Marshall
seizure, takeover, and turnover to Plaintiff of ail money owed and all assets, including all
property, Buildings, land, physical money on /in the bank registers and vault(s), and all real
estate owned or controlled by Defendants of the above named judgment debtor to satisfy a
money judgment and enforce immediately as results of legal final arbitration award judgement
and arbitration award declaration judgment of this filing and against Defendants pursuant to the
valid, irrevocable, and enforceable Federal Arbitration Act 9 U.S. Code §2; 9 U.S. Code §12.
The DEFENDANT(S)/RESPONDENT(S), Plaintiff/Claimant, and all Courts are now time-
barred (9 U.S. Code §12) and shall honor this Arbitration Award Judgement and Arbitration
Award Declaration Judgement Terms final order and enforcement as follows for Final Judgment

AND WRIT OF EXECUTION WITH PREJUDICE in Plaintiff's Favor:

1. For all awarded damages totaling $187,400,000.0 0 (One Hundred Fighty-Seven
Million Four Hundred Thousand Dollars and no cents) as Arbitrational agreed by both
Defendant(s) and Plaintiff, and all other appropriate legal and equitable relief, including that All
Defendant(s) assets, including all property, buildings, land, money, and all real estate owned or
controlled by Defendant(s) to satisfy a legal money judgment and all Assets be frozen, levied,
seized, with takeover to turn over complete control to Plaintiff until paid in full and deposited
into Plaintiff's bank account by the Defendant(s) via Legal Arbitration Award Judgement Terms
and Arbitration Declaration Judgement Terms on all assets of Defendant(s) until Plaintiff is Paid
the Full Legal Awarded Amount to be deposited with Defendant(s) written verification of debt
money transfer into Plaintiff's Bank(s) Account at: Philippine National Bank, PNB Financial
Center, Floor 2, MANILA PH, BANK ID: PNBMPHMM, Credit Account Number:
306160000373; in Name of David Young de God, Poblacion Catigbian, Bohol, Philippines
6343.

2. Grant “With Prejudice’ final judgment order and Writ of Execution in Plaintiffs favor
for sheriff and/or U.S. Marshal! takeover, seizer, and/or levy enforcement, collection of debt, and
for Plaintiff to gain Plaintiff's funds, money, and property through Sherriff takeover and/or U. S.
Marshall takeover of all money owed, Bank owned real estate, Defendant(s) owned and/or
controlled business and personal individual real estate, buildings, money, and all assets including
computers, computer terminals with full training on the use of banking and running a Bank; all
Bank owned software and hardware; all office furniture in every Defendant(s) banks nationwide
in every State to be estimated at Plaintiff's perceived cost of not more than $1.00 (One Dollar

and no cents) but less if worn, for each piece of furniture to sell immediately at self-auction, and

Page 7 of 27
ha

a Ww & WwW

10

11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28
29
30
31
32
33

34
35
36
37

38

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 8 of 24

all Real Estate owned or controlled by Defendant(s) as stated in the legal Arbitration Award

Judgment Terms and Arbitration Declaration Judgment Terms.

3. The fuil amount owed includes damages for infliction of emotional distress and
punitive damages in the amount of $400,000.00 (Four Hundred Thousand Dollars and no cents)
as stated in the final Legal National LAMP Arbitral Tribunal Term Claim Award #2020091 5-
1CD issued December 15, 2020;

4. For reasonable attorneys’ fees and costs;
5. For appropriate injunctive and declaratory relief;

6. For costs of suit herein including National and Federal U.S. Marshall and/or Sheriff

fees for judgement takeover services being enforced: and

7. For such further relief as the Arbitrator deemed awarded pursuant to the Arbitrator’s
Legal Arbitration Award Heartng dated 30 September 2020 and final Arbitral Tribunal
Declaration dated 31 December 2020 Attached as EXHIBIT “A” and “B”, including per
contractual agreement, by default/dishonor in commerce for non-response, Defendant(s),
CHARLES W. SCHARF; acting CEO/President in his private, public, and
OFFICTIAL/CORPORATE capacity, and WELLS FARGO BANK, N.A., to be held individually,
jointly, and severally liable for all damages to Plaintiff, David Young de God with the total
amount of Defendant(s) debt of $187,400,000.00. (One Hundred Eighty-Seven Million Four-
Hundred Thousand Dollars and no cents) as invoiced and stated in the legal National Arbitration

Final Awarded Judgement Terms to Plaintiff.

8. Further, per contractual agreement, by default/dishonor in commerce for non-response,
Defendants, CHARLES W. SCHARF; acting CEO/President in his private, public, and
OFFICIAL/CORPORATE capacity and WELLS FARGO BANK, N.A. agree that the Plaintiff,
David Young de God, can secure damages via financial tien, sheriff and/or U.S Marshal seizure,
takeover, and/or levy on all Defendant(s) assets, again with complete and permanent takeover of
all Defendant assets and/or United States Marshall takeover and turned over to Plaintiff for
Plaintiff's sole and private benefit of all assets, money, and Defendant(s) owned or controlled
Private, individual, and Commercial Business Real Estate properties held or controlled by
Defendants till the full amount of the legally awarded debt has been deposited into Plaintiff's
bank account for ALL injuries sustained and inflicted upon Plaintiff for moral and fraudulent
wrongs committed against the Plaintiff as set, established, agreed, and consented to herein by the
parties hereto, to include, but not limited to: constitutional impermissible misapplication of

statute(s)/law(s)...

No party has sought to vacate or modify the valid and binding contract Final
National Arbitration Award Judgement (Terms) and National Arbitration Declaration
Final Judgement within six (6) month time frame; wherein, the Defendants/Respondent(s),
Piaintiff/Claimant, and all Courts are now time-barred (9 U.S. Code §12).

Dated: July 16, 2021

Page 8 of 27
ht

Won oo SB WwW

10
i1
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
52
53
54
55
56

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 9 of 24

B .

David Young de God

FLORIDA NOTARIAL CERTIFICATE
(JURAT)
STATE OF FLORIDA
COUNTY OF OKALOOSA

Sworn to (or affirmed) and subscribed before me this 16 day of July, 2021 » by David Young
de God.

Uinprcnd,

Signature of Notary Publi<—

My Commission expires: Ae O|o: 02\2023
Alba D. Mendez

Print, Type or Stamp Name of Notary

 

 

Personally Known: _X_ AND Produced Identification: X_
Type of Identification Produced: United States Passport, Florida Driver License, and

Military LD.

 

Proof of Service

I, David Young de God AKA David Allen Young, being more than the age of eighteen (18), and
of the majority and one of the American people of the united states of America did mail the
document entitled Complaint by mailing with UPU United States of America Postal Stamped
Priority Mail with name and address to Defendants as follows:

Plaintiff:

David Young de God

In Care Of: 688 Reeves Street, Lot A
Fort Walton Beach, Florida near [32547]
Phone 850-612-6734

Email: ASecretToMoney@gmail.com

Defendant(s):

WELLS FARGO BANK, N.A., and

Charles W SCHARF: acting CEO/President

In his private, public, and OFFICIAL/CORPORATE capacity
420 Montgomery Street

San Francisco, California [94104]

Postal UPU Stamped Priority Mail

Date: 24" day of July, 2021

By:
David Young de God, Plaintiff

Page 9 of 27
 

ae

Case PrcthSoeal-utc Fitccument 1 Filed 07/21/21 Page 10 of 24

LAMP Arbitration Award 2026

 

Final Arbitration Award

ALN
yo | ofa

eniquoose

a Foreign Arbitration Award

oowxe
So wad OF

a
$ LAMP Universal Claim Award #20200915-1CD
o —_
BE Ses _
Q=R 4 3 By Common Law Arbitration
4 th 5 e 6
za s Re In the Interest of the Arbitration Between
38 Bae
5 as Claimant:
nw 632 David Young de God AKA David Allen Young.
@ In Care Of: 2868 Soles Lane.
é Crestview, Florida Republic near [32539].
3
8

Counter-Offer #116-97-90300© with Terms and Conditions
fer FREDDIE MAC “assumed” Loan #868372838;

WELLS FARGO BANK “assumed” Loan # 0197355977 and
MERS “assumed” Loan #MIN 1000252-0000032796-0.

Respondent:

Charles W. Scharf: acting CEO/President
In his private, public and OFFICIAL/CORPORATE capacity

Wells Fargo Bank, NA

LAMP Arhitrators:
diane-ienore: griffith.
Sharyll Taratuta.
peter-wilson: jones.
michael-joseph: kerns.

Hearing heid the 30 day of September, 2020 at 3pm EDT.

teleconference: https://freeconferencecall.com

United States courts have held that an arbitrator is immune from civil liability for actions
in the execution of the arbitrator's decision-making function.
Sacks v. Dietrich, 663 F.3d 1065, 1069-70 (9th cir. 2011).

The Common Law

Sealed

 
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 11 of 24

LAMP Arbitration Award | 2020

 

Final Arbitration Award
a Foreign Arbitration Award
LAMP Universal Claim Award #20200915-1CD

By Common Law Arbitration
In the Interest of the Arbitration Between

Claimant:
David Young de God AKA David Allen Young.
In Care Of: 2868 Soles Lane.
Crestview, Florida Republic near [32539].

Counter-Offer #116-97-90390© with Terms and Conditions
for FREDDIE MAC “assumed” Loan #868372838; -
WELLS FARGO BANK “assumed” Loan # 0197355977 and
MERS “assumed” Loan #MIN 1000252-0000032796-0.

Respondent:
Charles W. Scharf; acting CEO/President
In his private, public and OFFICIAL/CORPORATE capacity
Wells Fargo Bank, NA

LAMP Arbitrators:
diane-lenore: griffith.
Sharyll Taratuta.
peter-wilson: jones.
michael-joseph: kerns.

Hearing held the 30 day of September, 2020 at 3pm EDT.
teleconference: https://freeconferencecall.com

United States courts have held that an arbitrator is immune from civil liability for actions
in the execution of the arbitrator's decision-making function.
Sacks v. Dietrich, 663 F.3d 1065, 1069-70 (9th cir. 2011).

The Common Law

Sealed

 
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 12 of 24

LAMP Arbitration Award | 2020

 

9 UNITED STATES CODES §1, §2, AND §9
In the Matter of Arbitration

There exists a matter in dispute and/or controversy associated with the contractual agreement, thereby,
extending jurisdiction to this body to proceed as per the terms of the agreement, as well as relevant
laws and facts in support, as presented during the arbitration of this controversy.

The Respondent, in a related contract, made a complaint against the Claimant in this instant related
matter to the Claimant’s interests and/or properties. Claimant tried but was unable to resolve the matter
of dispute in Small Claims Court, thus seeking remedy by arbitration for conspiracy to defraud!
Claimant and financial harm” to Claimant’s personal property,

The parties entered into a legally binding contractual relationship, in which the Arbitrator Tribunal
finds no fraud and/or any attempt to induce fraud and/or to commit fraud and/or inducement of
contract, and/or fraud in the factum respecting the instant matter and the un-rebutted Counter-Offer
#116-97-90390© with Terms and Conditions for FREDDIE MAC “assumed” Loan #868372838;
WELLS FARGO BANK “assumed” Loan #0197355977 and MERS “assumed” Loan #MIN 1000252-
0000032796-0. Thus, the parties are bound by the terms and obligations agreed upon and imposed
upon them as a direct result of the contractual agreement.?

Being unable to resolve the matter in dispute, the Claimant made application to LAMP Arbitration for
an alternative dispute resolution. A written Agreement to Arbitration on the related matter is on the
record. Whereupon, the Arbitrators find all elements that form a contractual agreement and a legally
commercial binding obligatory relationship are present. The Arbitrators have Subject Matter
Jurisdiction, as stated in Title 9 U.S. Code §1, §2, AND §9. “That any determination by the arbitration
is binding upon all parties, and that all parties agree to abide by the decision of the arbitrator, that the
arbitrator is to render a decision based upon the facts and conclusions as presented within the terms and
conditions of the contract.

All parties were notified of the arbitration hearing where each party would have the opportunity to give
credence to their side of the matter being arbitrated. The hearing was held on the 30th day of
September, 2020 at 3pm EDT. Respondent(s), after being notified, however, failed to appear and did
not requests a continuance. “That any determination by the arbitration is binding upon all parties, and
that all parties agree to abide by the decision of the arbitrator, that the arbitrator is to render a decision
based upon the facts and conclusions as presented within the terms and conditions of the contract.””

The Supreme Court of the United States stated; “That conclusion follows not only from the text of the
Act but also from precedent. We have held that a court may not “rule on the potential merits of the
underlying” claim that is assigned by contract to an arbitrator, “even if it appears to the court to be

 

! Counter-Offer---Page 12, Paragraph 3.
? Counter-Offer—Page 4, #26.
3 Counter-Offer—Page 13, #5.

2
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 13 of 24

LAMP Arbitration Award | 2020

 

a9 317

frivolous.” A Court has ‘“no business weighing the merits of the grievance”’ because “the agreement
is to submit all grievances to arbitration, not merely those which the court will deem meritorious.”
AT&T Technologies principle applies with equal force to the threshold issue of arbitrator, so a court
may not decide an arbitrability question that the parties have delegated to an arbitrator.

Findings of Arbitrators

WELLS FARGO answered positive with agreement to Claimant's claims by their silence, therefore,
this Tribunal rules this Claim as a Default Judgment.
Ty
silence may constitute an acceptance if there is a relationship between the parties
or a previous course of dealing by which
silence should be understood as acceptance.”

“Silence may operate as an acceptance under the rule stated in the
Restatement (Second) of Contracts 69(1)(b) “where the offeror has stated or given the offeree
reason to understand that assent maybe manifested by silence or inaction, and the offeree in
remaining silent and inactive intends to accept the offer”.*

Respondent(s) by accepting the “Counter Offer” agrees that the original lender did not lend
“bookkeeping entry credit” in the form of a loan, and failed to provide such notification and clear,
unambiguous, conspicuous language/terminology that any reasonable man or woman would
understand? "intentionaily created fraud in the factum" and withheld from plaintiff... "vital information
concerning said debt and all of the matrix involved in making the loan".

Respondent(s), having an obligation to respond under contract law, is in default/dishonor in commerce
for non-response® to Claimant’s notices of Counter-Offer # 116-97-90390© with Terms and Conditions
for FREDDIE MAC “assumed” Loan #868372838; WELLS FARGO BANK “assumed” Loan
#0197355977 and MERS “assumed” Loan #MIN 1000252-0000032796-0; a Notice of Default with
Opportunity to Cure; and Second (2nd) Default with Right to Cure.

Therefore, this has also put Respondent(s) in default/dishonor in commerce. Respondent’s illegal acts
of fraud’, destruction of personal property’, forgery, illegal alteration,’ passing counterfeit security,

 

* Southern Cal. Acoustics Co. v C.V. Holder Inc, (1969) 71 C2d 719, 722, 79 CR 319” See also Circuit City Stores Inc. v Najd
(9th Cir. 2002), 294 F3rd 1104, 1109

> Golden Eagle ins. Co. v. Foremost Ins. Co. (1993) 20 CA4th, 1372, 1385, 25 CR2d 242

® Counter-Offer—Page 13-14, #5.

? Counter-Offer--Page 9, #105.

® Counter-Offer—Page 4, #33.

° Counter-Offer—Page 4, #31.

0 Counter-Offer--Page 9, #104.

3
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 14 of 24

LAMP Arbitration Award | 2020

 

RICO racketeering,'! and conspiracy to defraud’? committed against Claimant has caused him not only
undue emotional distress and mental anguish abuse!? but a tremendous financial loss as well."

Arbhitral Tribunal Decision

Respondent(s) must return Claimant’s personal property pertaining to Original wet ink
autographed Promissory Note and Mortgage Debt Lien Contract for property known as 107
Palmetto Drive, Crestview, Florida [32539].!5

Respondent, being the defaulting party, must pay Claimant the value of said agreement, as
agreed upon as of date of default, the value of $187,000,000.00 (One Hundred Eighty-Seven
Million Dollars),!® to include monthly payments on mortgage and the interest withheld from
him for use of his private property used as a security.

Ciaimant is awarded punitive damages as agreed to within the contractual agreement as follows:
a. Emotional Distress — two-hundred thousand dollars and no cents ($200,000.00)."7
b. Mental Anguish Abuse — two-hundred thousand dollars and no cents ($200,000.00).!*

Arbitrators find Respondent(s), Charles W. Scharf; acting CEO/President in his private, public
and OFFICIAL/CORPORATE capacity, Wells Fargo Bank, NA., to be held jointly and
severally hable for damages to Claimant, with the total amount payable of $187,400,000.00
(One Hundred Eighty-Seven Million Four-Hundred Thousand Dollars and no cents).

Further, per contractual agreement, by default/dishonor in commerce for non-response,
Respondent(s) agrees the Undersigned can secure damages via financial lien on assets, sheriff
takeover of assets, United States Marshall takeover of assets, properties held by them or on
their behalf for ALL injuries sustained and inflicted upon the Undersigned for the moral
wrongs committed against the Undersigned as set, established, agreed and consented to herein
by the parties hereto, to include but not limited to: constitutional impermissible misapplication
of statute(s)/law(s) in the above referenced alleged Commercial/Civil/Cause; fraud, conspiracy
{two or more involved); trespass of title, property, and the like; and, ALL other known and
unknown trespasses and moral wrongs committed through ultra vires act(s) of ALL involved
herein; whether by commission or omission. Final amount of damages to be caiculated prior to
submission of Tort Claim Petition and/or the filing of lien and the perfection of a security
interest via a Uniform Commercial Code financing 1 Statement; estimated in excess of TEN
(10) Million dollars (USD- or other lawful money or currency generally accepted with or by the
financial markets in America), and notice to Respondent(s) by invoice.!”

 

12 Counter-Offer--Page 5, #39.

2 Counter-Offer--Page 12, Paragraph 3.
13 Counter-Offer--Page 3, #23, #24.

4 Counter-Offer--Page 4, #32.

18 Administrative Procedure Act of 1946
6 Counter-Offer--Page 13, Paragraph 1.
” Counter-Offer-—-Page 3, #19.

** Counter-Offer--Page 3, #20.

 

4
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 15 of 24

LAMP Arbitration Award | 29020

 

The defaulting party will be estopped from maintaining or enforcing the original
offer/presentment; i.e., the above referenced alleged Commercial/Civil/Cause/ACCOUNT as
well as ALL commercial paper (negotiable instruments) therein, within any court or
administrative tribunal/unit within any venue, jurisdiction, and forum the Undersigned may
deem appropriate to proceed within in the event of ANY and ALL breach(s) of this agreement
by Respondent(s) to compel specific performance and or damages arising from injuries
therefrom. The defaulting party will be foreclosed by laches and or estoppel from maintaining
or enforcing the original offer/presentment in any mode or manner whatsoever, at any time,
within any proceeding/action. Furthermore, the respondent(s) is foreclosed against the
enforcement, retaliation, assault, infringement, imprisonment, trespass upon the rights,
properties, estate, person whether legal, natural or otherwise of the presenter/petitioner and/or
his interest and/or his estate retroactively, at present, post-actively, forever under any
circumstances, guise, and or presumption!?°

In accordance with and pursuant to this agreement; a contractually (consensual) binding
Agreement between the parties to this Conditional Acceptance for Value and counter
offer/claim for Proof of Claim to include the corporate Government Agency/Department
construct(s) whom Respondent(s) represents/serves; as well as, ALL CEO, CFO, Presidents,
Board members, officers, agents, employees, assigns, sold, attorneys, and the like in service to
Respondent(s) will not argue, controvert, oppose, or otherwise protest ANY of the facts
already agreed upon by the parties set and established herein; and necessarily and of
consequence arising therefrom, in ANY future remedial proceeding(s)/action(s),
including binding arbitration and confirmation of the award in the District Court of the
United States at any competent court under original jurisdiction, in accordance with the
General principles of non-statutory Arbitration, etc....7!

Arbitrator(s), whose judicial authority is equal to a Court Judge in Summary Judgment,” have thus
provided remedy in this matter of dispute.

A full Settlement of this Award will be honored upon compliance by Respondent as listed in the above
decisions 1, 3, 5, and 7 if received by Claimant within 30 days of this signed Award.

If Respondent(s) does not comply with the Settlement as stated above within this expressed time frame,
then 1 —7 above is the fine, levy and tax for the Respondent(s) to make right in his private capacity.

That none of the following issues apply wherein the award may be vacated:

(1) As the Arbitrator(s) relied upon the facts and evidence presented and that the award was not
procured by corruption, fraud, or undue means; and/or

 

9 Counter-Offer—Page 15, #8.
20 Counter-Offer—Page 10, #16.
72 Counter-Offer--Page 14, #7.

72 Counter-Offer--Page 14, #7.

 

5
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 16 of 24

LAMP Arbitration Award | 2020

 

(2) That no aspect of the parties’ political affiliation, sexual orientation, gender, religious
association, and/or otherwise partiality or corruption are present in the Arbitrator(s), and/or
the issuance of this award; and/or

(3) The Arbitrators are not guilty of misconduct in refusing to postpone the hearing, as each
party was given an opportunity to have such a hearing postponed whether or not they
provided sufficient cause, or that there was in no case a refusal to hear evidence pertinent
and material to the controversy or any misbehavior by which the right of any party could be
perceived as having been prejudiced, and/or

(4) That the Arbitrator(s) operated within the powers delegated by the contractual agreement
powers that were detailed in the agreement and to the best of the Arbitrator’s ability has
perfectly executed those powers to the extent that a mutual, final, and definite award upon
the subject matter submitted has been rendered.

That this award may only be modified under the following circumstances:

(a) Where there was an evident material miscalculation of figures or an evident material
mistake in the description of any person, thing, or property referred to in the award, the
Arbitrator(s) relied on the contract and the amount specified within the agreement, and

(b) Where the Arbitrator(s) may have awarded upon a matter not submitted to them, unless it
was a matter not affecting the merits of the decision upon the matter submitted, the
Arbitrator(s) have relied upon the evidence presented and the contractual agreement and
terms specified therein, and

(c) Where the award is imperfect in matter of form not affecting the merits of the controversy,
Arbitrator(s) may modify and correct the award, so as to affect the intent thereof and
promote justice between the parties.

The Arbitrators have intended to promote justice, fairness and render due process between the parties
irrespective of the Arbitrators’ personal opinions, rationale, arguments and/or disposition, upon which a
final and definite award on subject matter submitted has been rendered.

[T]he integrity of the arbitral process is best preserved by recognizing the arbitrators as independent
decision makers who have no obligation to defend themselves in a reviewing court.”?

[Individuals . . . cannot be expected to volunteer to arbitrate disputes if they can be caught up in the
struggle between the litigants and saddled with the burdens of defending a lawsuit.**

The Supreme Court has explained, “[there is nothing malleable about ‘must grant’ which unequivocally
tells courts to grant confirmation in all cases, except when one of the ‘prescribed’ exceptions applies].”

Confirmation of an Award is generally a “summary proceeding that merely makes what is already a
final arbitration award a judgment of the court.”2> A Judicial review of an arbitrator’s award is
extremely limited, and the court must accept the arbitrator’s credibility of determinations, even where

 

3 Fong v. American Airlines

24 Tamari v. Conrad

29 See, e.g., Encyclopedia Universalis 5.4. v. Encyclopedia Britannica, Inc.,
403 F.3d 85, 89 n.2 (2d Cir. 2005) (citing Yusuf Ahmed Alghanim & Sons, W.L.L.
v. Toys “R” Us, Inc., 126 F.3d 15, 23 (2d Cir. 1997).

6
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 17 of 24

LAMP Arbitration Award | 2020

 

there is conflicting evidence and room for choice exists. An arbitrators’ award should not be vacated for
errors of law and fact committed by the arbitrator and the courts should not attempt to mold the award
to conform to their sense of justice.

The FAA expresses a presumption that courts shal! confirm arbitration awards.?° The confirmation
process is supposed to be a summary proceeding, and judges can only review an award on limited
grounds.”’ Whereupon, Respondent(s) has agreed to not argue, controvert, oppose, or otherwise protest
ANY of the facts already agreed upon by the parties set and established herein; and necessarily and of
consequence arising therefrom, including confirmation of the award in the District Court of the United
States at any competent court under original jurisdiction, in accordance with the general principles of
non-statutory Arbitration.”°

This Award is protected by the harmless error doctrine under constitutional common law.
This Award is final, issued with prejudice, in favor of Claimant, by this Tribunal.

So, awarded, LAMP Universal Award #20200915-1CD,

Be it so this (A day of December, 2020.

cy

By: Aeon. Limera.: 4 Fe.

  
  
  

ren ) diane-lenore: griffith, Aim if
Sees hd 4..% Sharyll Taratuta, Arbitratot
FG Ve" Slay 2% peter-wilson: jones, Arbitrator
= = i » \ * oe = michael-joseph: kerns, Arbitrator
=: 2:6 =
t 4:5 Q:9 =
. So ~
2 3S -
% 0. Dorgred & >

 

76 See, e.g., Encyclopedia Universalis S.A. v. Encyclopedia Britannica, inc.,
403 F.3d 85, 89 n.2 (2d Cir. 2005) (citing Yusuf Ahmed Alghanim & Sons, W.L.L.
v. Toys “R” Us, Inc., 126 F.3d 15, 23 (2d Cir, 1997)},
*? See, e.g., Coast Trading Co. v. Pac. Molasses Co., 681 F.2d 1195, 1198 (9th
Cir. 1982) (stating that the courts will not examine the merits of the award but will
review to make sure it reflects the parties’ agreement).
8 Counter-Offer—Page 14, #7.

7|

 
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 18 of 24

LAMP Arbitration Award | 2020

 

LAMP All-Purpose Proof of Service

LAMP Universal Claim Award #20200915-1CD

I, Gus, being at or more than the age of eighteen (18), and of the majority
and not a party to the action, and one of the people of the United States, did mail the document entitled:
Final Arbitration Award by emailing, faxing, hand delivering or placing it in an envelope with name

and address as follows:

Claimant:

David Young de God AKA David Allen Young
In Care Of: 2868 Soles Lane

Crestview, Florida Republic near {[32539]]

Respondent(s):

Charles W. Scharf; acting CEO/President

In his private, public and OFFICIAL/CORPORATE capacity
Wells Fargo Bank, NA

420 Montgomery Street

San Francisco, California [94104]

Date: LSth of December, 2020.

Serviced By:

Priority Mail

Priority Mail

LAMP Arbitration

 
 

Case 3:21-cv-00919- FRM AGL DBbenth Filed Oifogi4 Page 19 of 24
Arbitral Tribunal Declaration

David Young de God AKA David Allen Young, Claimant

ao APF
Z5% Bee
585 gas
o
* an
Charles W. Scharf; acting CEQ/President a akg
ak u
In his private, public and OFFICIAL/CORPORATE capacity QR ah
$o ©
Wells Fargo Bank, NA, Respondent qi ae
oe
o
z
@
Re: Counter-Offer #116-97-903900 with Terms and Conditions 3
for FREDDIE MAC “assumed” Loan #868372838;

WELLS FARGO BANK “assumed” Loan # 0197355977 and

MERS “assumed” Loan #MIN 1000252-0000032796-0

Declarant, being over the age of majority, declare the following:

1. diane-lenore: griffith, Head Arbitrator on the LAMP Arbitration Claim Award #20200915-1CD,
submitted by Claimant, David Young de God AKA David Allen Young.

2. Arbitration hearing was held on September 30, 2020 at 3pm EST, via tele~conference. Hearing

Location: virtual; nation, U.S. by Arbitrators diane-lenore: griffith, Shary!l Taratuta, peter-wilson:
jones, michael-joseph: kerns.

3. Final LAMP Arbitration Award #20200915-1CD was issued December 15, 2020. (See attached
copy Exhibit A). The Arbitrator(s) relied upon the evidence presented and the contractual agreement
and terms specified therein. Tribunal, being justified by the Claimant’s presented material facts,
found and awarded the following: ‘

a) Respondent(s), being properly notified of hearing, failed to appear, did not object or.
request contimuance,

b) Respondent(s) are on record for Default Judgement. Under contract and commercial law,
Respondent(s) had an obligation to respond to the Claimant, with whom they previously had a
relationship. Respondent(s) failed to provide to the Claimant any records, books, and papers
rebutting contract; therefore, Arbitral Tribunal found the Respondent(s) defaulted without cure.

 
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 20 of 24

c) LAMP Arbitration Award dated December 15, 2020 finds Respondent(s), Charles W.
Scharf, acting CEO/President in his private, public and OFFICIAL/CORPORATE capacity, Wells
Fargo Bank, NA., to be held jointly and severally liable for damages to Clatmant, with the total
amount payable of $187,400,000.00 (One Hundred Eighty-Seven Million Four Hundred Thousand
Dollars apd no cents), as agreed to within their contractual agreement, which includes punitive
damages, as follows:

' 1. Emotional Distress — two-hundred thousand dollars and no cents ($200,000.00).
2. Mental Anguish Abuse ~ two-hundred thousand dollars and no cents ($200,000.00).

d) Claimant, as rightful owner, is to be given the remedy of retum of Original Mortgage
NOTE Property and the Original Mortgage Debt Lien Contract Security Property free and clear of
any color of law attachments.

4. Arbitration is a legally binding commercial contract between Claimant, David Young de God
AKA David Allen Young, and Respondent(s}, Charles W. Scharf. acting CEO/President in his
private, public and OFFICIAL/CORPORATE capacity Wells Fargo Bank, NA, as evidenced by
Counter-Offer # 116-97-90390 with Terms and Conditions for “assumed” Loan #631583775, and
“assumed” Loan #32796 and “assumed” Loan 4: 0197355977 and MERS. No party has sought to
vacate or modify the Award within three (3) month time frame; wherein, the Respondent(s),
Claimant and Court are now time-barred (9 U.S. Code § 12).

5. Arbitrators, being a neutral party, relied upon the evidence of material facts presented, and the
award was not procured by carruption, fraud, or undue means. There exists no reason for the court to
delay or deny the confirmation. .

6. HENRY SCHEIN V_ ARCHER & WHITE SALES, S. Ct, 2019.

“There is nothing malieable about “must grant,” which unequivocally tells courts to grant
confirmation in all cases....” Therefore, the court must confirm.

Signed on this 31% day of December, 2020.

 
   

ape

e-lenore: pri

  

as on Lay ty, By:

 

dian

*, *
a
fp eae Vc
4, 3 ws
“47, Ppregs® Ww
Stee ae

 

 

 
 

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 21 of 24

1 EXHIBIT “C”

STATE OF FLORIDA UNIFORM COMMERICAL CODE
FINANCING STATEMENT FORM

Florida Secured Transaction Registry

 

A NAME & DAYTIME PHONE NUMBER OF CONTACT PERSON
‘DAVID YOUNG BE GOD; 86506176734
‘Ema ASECRETTOMONEYSGMAEEL.COM

FILED

2621 Jun 22 12:05 AM

 

‘BO SEND ACKNOWLEDGEMENT TO

aw keee DOVER IAG] tte baa ke

 

THE ABOVE SPACE 1S FOR FILING OFFICE USE ONLY

1. DEBTOR'S EXACT FULL LEGAL NAME- INSERT ONLY ONE DEBTOR NAME (18 OR 1b) - Do Not Abbredate of Combing Names
[ta-GRGANIZA TIONS NAME
(WELLS FARGO BANK, N.A.

 

 

 

 

Hib (INDIVID! ~S SURNAME IRST PERSONAL NAME DITIONAL NAME (SUNT Le
1c. MAILING ADDRESS Lina Gna .
‘420 MONTGOMERY STREET This space not evaratS.
MAIDINEG ADDRESS Line Twa (CITY STATE [POSTAL CODE OUNTRY
FRABSCISco tor 94104 1

 

2 ADDITIONAL DEBTOR'S EXACT FULL LEGAL NAME: INSERT ONLY ONE DEBTOR NAME (Za OR 2b) - Do Not Abbreviate of Combis Dairies
j2a. CRGANIZATIONS MAME

 

 

 

 

ib. INDTYIDUAL'S SURNAME FIRST PERSONAL NAME DF FIONAL MAME(SMINITIALIS) FSUFFLC

ISCHARE CHARLES ke.

2c. MAILING ADDRESS Line One

420 MONTGOMERY STREET This space not availabe.

> MSILING ADDRESS Line Twe ity STATE STAL CORE COUNTRY:
: SAN FRARCISCO ca = fs a104 ps :

 

ee
3. SECURED PARTY'S NAME = (or NAME of TOTAL ASSIGNEE of ASSIGNOR S/P) - INSERT ONLY ONE SECURED PARTY NAME Ga OR 3b)

Wa ORGANIZATIONS NAME. :
(een ENS pr

230. INDIMIDUAL'S SURNAME FIRST PERSONAL NAME
This space nat avaiable.

GOD DAVID YOUNG DE
Sc MAILING ADDRESS Line One

|688 REEVES DRIVE

a

 

 

 

 

I MAILING ADDRESS Line Two Cry STATE STAAL CODE OUATRY
LOT A FORT KALTON BEACH Fl, 32547 Ss

 

4. This FINANCING STATEMENT covers the following collateral:

This is a Legal LAMP Arbitration Award and Declaration approved by Florida court.
afficsial records recording as a Financial Blanket Commercial Lien against Debtors at
4206 Montgomery Street, San Franciseo, CA 94104 {Continued}

 

 

5. ALTERNATE DESIGNATION (ff applicable) L]LESSEELESSOR

JAG LIEN

[ [CONSIGNEE/CONSIGNOR
LINON-UCC FRING

i_|BAILEE/BAILOR
_|SELLERBUYER

 

6. Florida DOCUMENTARY STAMP TAX - YOU ARE REQUIRED TOCHECK EXACTLYOME BOX
(At documentary stamps due and payabie of to become due and payable pursuant to 5. 201.22 F.'S.. have been paid.
[¥]Plorida Documentary Stamp Tax is not requred.

7. OPTIONAL FILER REFERENCE DATA

 

Lamp Arbitration Award and Declaration Commercial Lien

 

STANDARD FORM - FORM UCC-1 (REV.05/2013) Filing Office Copy Approved by the Secretary of Sate, State of Florida

Page 24 of 31
Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 22 of 24

1 EXHIBIT “C”

MA SOC Filing Number. 202178374370 Date: 6/21/2021 4:03:00 PM
B/2Z1/2021 3:00 Bh FROM: Office Depot #208 P27 6

|

UCC FINANCING STATEMENT

FOU OW INSTRUCTIONS

5 NAME & PHOME OF CONTACT AT FILER fopnonal)
David Young He Gad, 859-612-6734

ff E-MAt. CONTACT AT FILER jognoret?

 

 

 

 

©. SENG ACHNOWLEGGHENT TO [Marne art Ackivesa)

vid Young de Ged “7
Tn Caye Of; 688 Reevez Drive. Lat A
Fort Waiten Beach, Florida 42547

a _| THE ABOVE SPACE 1% POR PILAHO OPFICE USA ORLY
+. DEBTOR'S AME: Prowoa any ang Detien rama (toca To] TN AGEL, a Tide. oy Rc gare reply ee SeoNaLS Bry LAA OF che Debtor a samek fairy past cl the ledimboad Botton.
rere, cell feck 1A Ir tone th bean a a ae here, er rae (5) ore artes ine monioead Detar aan in ein TE of Baa Peering Bit eent Aedtsedte fF ope CE 1 Ad

 

 

 

 

 

 

 

fre GREAMZATCAES NAME
iWELLS FARGO BANK, N.A.
Tin heOhvalrone 9 Sn AE FocGY PERRONAL MARE AROMCRA, wanes ES Tera
Wisin ios — ty stata Jecsiar c CONTA
420 Mantgomery Street Sua Francisco CA [satos USA

 

 

2 DEBTOR'S NAHE Pemity onty arg Getter force [ia ol 25} (ase orc! hall reve, a fd eel soeniily. 0 ata on iy Paiel o8 Nina Tenby aera my pt al iy arebewtccl Bolte x
Parte ed ne! Ban Ave So, leame aff of doen 2 ee cece ee 3 ‘fife provide the becreiguay Danae Were eee: Wi Min 10 of the Financing Slarement Addenaion Pow LCE Uc}
ila DROAMEA TRS Haunt

ORY

 

 

 

 

 

 

 

 

 

 

 

20 WOANDOALS SURNAME [ERS T Reehoan se ADOT COMAL MAMEVEMMTTALIS) SLT
(Charles W. Scharf; acting CEO
® Nah ARES or, Sage (eon Coo CUNTRT
420 Montgomery Strect San Francisco CA (94104 USA
2 SECURED PARTY'S MAME tor HAAE wl ASHONEE 6 ARSIGUDR ETCURED PARTY) Pronten Secured Pore name 13 a9 30)
(Ja OACAMIEE Tews MauE
OR DNAOUAL | Spee, era PEL MaKe MOOGA, aca eeTN(s) RR
DAVID YOUNG DE GOD
waked ADORESS aaTy STATE [PORta CODE CATR
638 Reeves Drive, Lot A Fore Walton Beach FL 32547

 

 

 

4. COLLATERAL Tha 2 stoke nest covers Ja Lalit cotatsral

— Fhiss a lege National LAMP Arbitrational Award 20d Deelaration Settiemeni Approved by the STATE OF FLORIDA
COURT Recording inte official rececds per Federal Arbitration Act and is a Financial Blanket Lien being pleced on ALL
Financial, Tangible, Physical rssets, and Ros! Esiste awned by Welts Farge Bank. NWA. and Charles W. Scharf, acting
CEOVPRESIDENT fe his Private, Pablic, sad OFFICLALCORPORATE capacity to cifect all credit xad sil ssrets located at
Wella Farge Bank. N.A. headquarter addressed xt 420 Monigamery Street, San Franciece, Califorsia 4144 wad all national
franches of Well Fargo Bank, N,A. located in Every State of the United States, pliced by David Young de God AXA David
Allen Young #1 688 Reeves Drive #” A7 , Fort Walton Beach, Florida 32547 USA Pursuant tea matyally agreed opoa legal
National LAMP Arbitrational Award sod Declaration Settleracat. This Blanked Lien is on all Assets and is to be a teeured
det oncd with this Uniform Commer ctat Code Rogistration UCCI form on both Entities, Wells Farge Bank, N.A. and
Charles W. Scharf, ia the funding amount af $197,400,006.08 (One Hondred Eighty Sever Million Foor Hundred Thousand
Gollars and mo cents). Al sums must be paid to David Young de God AKA David Altes Young and ptaced ar transferred
toto ans bank accosal of David Young de God AKA David Alice Young’ s choosing nilhin Gftece {15} consecative days of
this THing/regisiration pursuant to the Federal Arbitration Act. (SEE ATTACHED » Continard)

5 Chee the 4 eppticeate arg check mat ots tun Cotaterai a [drew aa T
Ba Une coh F naphrgete aa cieect any ane bor

rye fees CAR Hem fond Sesieertinee) [own soneratiess br § Onceden’s Pencosl Reprreragson
jG0. Cieck col 7 aepboanee ant ce ghee orm bow

   
     

7 ALTERNATIVE CEMGHA TION 1 spetcnbie:
& OPTIONAL FILER REFERENCE DATA,
Legat Natieaal LAMP Arbitrational Award aad Declaration Settlement

FILING OFFICE COPY — UCC FINANSING STATEMENT [Form UGC IE (Rev. MERI

Page 25 of 31
Bow OM OO & WAN Fr 8

ee RP Re he
BW NB ©

ee
min

eR
fo “i

moe
Oo wo

ho BD
he

MoM Mm MI RJ WW
ons mH wT hm Ww

29
30
31
32
33
34
35
36

37
38

39

Case 3:21-cv-00919-TKW-HTC Document1 Filed 07/21/21 Page 23 of 24

EXHIBIT “D” - PAYMENT DEMAND REQUEST DOCUMENT TO
DEFENDANT(S)

FROM: David Young de God

In Care Of: 688 Reeves Street, Lot A
Fort Walton Beach, Florida near [32547]
Phone 850-612-6734

Email: ASecretToMoney@ gmail.com

TO: WELLS FARGO BANK, N.A., and

Charles W SCHARF: acting CEO/President

In his private, public, and OFFICIAL/CORPORATE capacity
420 Montgomery Street

San Francisco, California 94104

Postal UPU Stamped Priority Mail

Date: 23" of June, 2021

Re: To Whom It May Concern; WELLS FARGO BANK, N.A., and
Charles W SCHARF: acting CEO/President at 420 Montgomery Street
San Francisco, CA 94104

Please find attached a valid, legal, and binding Arbitrational Award and Declaration
judgment with a valid and registered UCC1 Financial lien to be filed against both
Defendants and Federal Court Litigation shall follow unti! your debts are paid in full to
me per jegal and binding Arbitrational Award and Declaration judgment in the NET
amount of $187,400,000.00. (One Hundred Eighty-Seven Million Four-Hundred
Thousand Dollars and no cents) as Arbitrational Awarded to Plaintiff.

You have 30 days from receipt of this legal demand to pay your debt and deposit it into
my bank account at: Philippine National Bank, PNB Financial Center, Floor 2, MANILA
PH, BANK ID: PRBMPHMM, Credit Account Number: 306160000873; in Name of David
Young de God, Poblacion Catigbian, Bohol, Philippines 6343. And inform me when my
money has been transferred or both parties shall be litigated against in Federaj Court..
No party has sought to vacate or modify the Arbitration Award or Declaration within
three (3) month time frame; wherein, the Defendants /Respondent(s),
Plaintiff/Claimant, and Court are now time-barred (9 U.S. Code §12).Sincerely,

Sincerely,

David Young de God AKA David Allen Young

Page 26 of 31
Page 24 of 24

 

 

 

 

 

 

 

 

 

™

 

¥ Co;
Vo“ : 4

I

 

 

vy fowkul Gal oe Si lve
tut

}

 

/

ie & Ce vst

f

 
